Exhibit 10.8

Bank of America, N.A.

1600 John F. Kennedy Boulevard

4 Penn Center, Suite 1100

Philadelphia, PA 19103

Banc of America Securities LLC

214 North Tryon Street, 17th & 18th Floors

Charlotte, NC 28255

June 21, 2007

StoneMor Operating LLC

155 Rittenhouse Circle

Bristol, Pennsylvania 19007

Attention: William Shane, President

 

  Re: Extension of Commitment Letter

Dear Bill:

You have requested that we extend the expiration date of our commitment letter
dated March 15, 2007, as previously extended by an extension letter dated
May 31, 2007 (as so extended, the “Commitment Letter”), pursuant to which Bank
of America, N.A. and Banc of America Securities LLC (collectively, “Bank of
America”) advised you of their commitment to arrange for you a $65,000,000
Senior Secured Credit Facility (the “Facility”). Subject to all of the terms and
conditions set forth in the Commitment Letter (other than the expiration date),
Bank of America hereby agrees to extend the expiration of the Commitment Letter
to July 31, 2007.

If you are in agreement with the foregoing, please execute the enclosed copy of
this letter no later than 5:00 p.m. on June 25, 2007. The Commitment Letter
shall terminate if this letter is not so accepted by you prior to that time.
Following acceptance by you, the Commitment Letter shall expire at 5:00 p.m. on
July 31, 2007, unless the Facility is closed by such time.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ Kenneth G. Wood

  Kenneth G. Wood, Senior Vice President BANC OF AMERICA SECURITIES LLC By:  

/s/ Robert C. Megan

  Robert C. Megan, Managing Director

EXTENSION ACCEPTED AND AGREED TO

THIS 21st DAY OF JUNE, 2007:

 

STONEMOR OPERATING LLC By:  

/s/ William R. Shane

  William R. Shane, Executive Vice President